Third District Court of Appeal
                            State of Florida

                     Opinion filed October 6, 2022.

                         ________________

                            No. 3D22-779
       Lower Tribunal Nos. 13210008766FC, CS No. 2000771580
                         ________________

                         Roberto Fonseca,
                              Appellant,

                                  vs.

            State of Florida Department of Revenue
                 Child Support Program, et al.,
                              Appellees.


    An Appeal from the State of Florida, Department of Revenue, Child
Support Program.

     Roberto Fonseca, in proper person.

      Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General (Tallahassee), for appellee Department of
Revenue.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.
     Roberto Fonseca appeals a final administrative support order entered

by the Department of Revenue Child Support Enforcement Program. We

have jurisdiction.   Fla. R. App. P. 9.030(b)(1)(C).        Pursuant to the

Department’s commendable confession of error for lack of notice to the

Appellant, the final administrative support order is vacated and this cause is

remanded to the trial court for further proceedings.

      Reversed and Remanded.




                                      2